Lawrence, Judge:
The appeals for a reappraisement, enumerated in the schedule attached to and made part of the decision herein, involve the proper value for dutiable purposes of certain seamless steel casing.
By stipulation of the parties hereto it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe parties hereto that tbe merchandise consists of seamless steel easing, exported from Italy, and that tbe facts and tbe law are similar in all material respects to tbe merchandise tbe subject of United States v. Dalminter, Inc., B. W. Smith, 47 Oust. Ot. page 577, A.R.D. 135.
IT IS FURTHER STIPULATED AND AGREED that tbe record in A.R.D. 135 be incorporated with tbe record in this case.
IT IS FURTHER STIPULATED AND AGREED that the prices at which such or similar imported merchandise were freely offered for sale for consumption in tbe United States, packed ready for delivery, in tbe principal market of tbe United States to all purchasers, at tbe time of exportation of tbe imported merchandise, in tbe usual wholesale quantities and in the ordinary course of trade, were tbe prices shown on Schedule A hereto attached less 2 per cent cash discount less 6.604 per cent for general expenses and 5.895 per cent for profit on merchandise exported on or before April 30, 1956 or 5.211 per cent for general expenses and 2.744 per cent for profit on merchandise exported on or after May 1, 1956 less ocean freight and inland freight as stated on the invoices less duty of 7% per cent on easing Grade J-55 or 7% per cent plus 4 per cent on casing Grade N-80.
Upon the record before the court and following the cited authority, I find and hold that United States value, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U.S.C. § 1402(e)), is the proper basis of value for the seamless steel casing in issue and that said value is represented by the prices shown on schedule A, hereto attached, less 2 per centum cash discount, less 6.604 per centum for general expenses and 5.895 per centum for profit on merchandise, exported on or before April 30, 1956, or 5.211 per centum for general expenses and 2.744 per centum for profit on merchandise, exported on or after May 1, 1956, less ocean freight and inland freight as stated on the invoices, *501less duty of 7% per centum on casing grade J-55, or 7% per centum, plus 4 per centum on casing grade N-80.
Judgment will be entered accordingly.